        Case 8:18-cv-03821-TDC Document 366 Filed 12/02/20 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND



HISPANIC NATIONAL LAW
ENFORCEMENT ASSOCIATION NCR, et
al.,
                                                   Civil Action No. 8:18-cv-03821
               Plaintiffs,
                                                   Hon. Theodore D. Chuang
v.

PRINCE GEORGE’S COUNTY, et al.,

               Defendants.



                                MOTION FOR INTERIM SEAL

       Pursuant to the Court’s Order of July 1, 2019, ECF-72, and Local Rule 105.11, Plaintiffs

hereby move for an order allowing them to file an unredacted version of their Status Report and

Proposal Regarding Schedule and Plan for Any Additional Discovery and the Exhibits attached

thereto under seal. As provided in that Order, Plaintiffs are filing the redacted version of that

Response and exhibits solely to honor, for the moment, the Defendants’ designation of certain

materials as “CONFIDENTIAL” within the meaning of the Order.

       Plaintiffs also hereby serve notice that, as further provided in Paragraph 2 of the July 1,

2019 Order—and as set forth in numerous similar motions filed since—that to the extent the

documents contain confidential information about the discipline or lack of discipline of individual

officers, any legitimate interest in maintaining that level of confidentiality can be readily achieved,

as other judges of this Court have recognized, by the redaction of the individual names. Indeed, it

appears the Defendants or their counsel designated virtually every document in their productions

as “CONFIDENTIAL” without regard to their contents.
        Case 8:18-cv-03821-TDC Document 366 Filed 12/02/20 Page 2 of 12




       Plaintiffs have been forced to redact discussion of particular documents concerning

discriminatory or racist acts and statements, or other unlawful conduct—in some cases already the

subject of public news accounts—solely because of Defendants’ wholesale confidentiality

designations. Plaintiffs’ redactions and filing of this interim motion are being made without

prejudice to the effort, which has now been in process for more than five months to remove those

improper designations.

       For reasons previously discussed in Plaintiffs briefs concerning sealing of similar materials

(ECF 197, 280, 321, 355), and with the exception of non-party individuals’ names, which Plaintiffs

agree should remain redacted, the maintenance of a seal on those documents would be contrary to

Local Rule 105.11, the prior decisions of the other judges of this Court, and the controlling law of

the Fourth Circuit.
                                          ARGUMENT

       Under Local Rule 105.11, the controlling law of the Fourth Circuit, and the decisions of

the other judges of this Court in similar circumstances, this Court should unseal the documents in

question unless the Court finds—on the basis of a real factual record (rather than mere assertions

of Defendants’ counsel)—that there is some “compelling government interest” in maintaining

the seal that cannot be satisfied in any alternative, “narrowly tailored” manner, such as the

redaction of specific identifying information.

I.     The Controlling Legal Standard

       Local Rule 105.11 provides that “Any motion seeking the sealing of pleadings, motions,

exhibits, or other documents to be filed in the court record shall include (a) proposed reasons

supported by specific factual representations to justify the ceiling and (b) an explanation why

alternatives to ceiling would not provide sufficient protection.” Local Rule 105.11 follows the
                                                 2
        Case 8:18-cv-03821-TDC Document 366 Filed 12/02/20 Page 3 of 12



controlling decisions of the Fourth Circuit which recognizes that there is a strong presumption

that any document filed as part of a pleading should be publicly available unless there are

“compelling” reasons to maintain it under seal which cannot be met in any other way. Rushford

v. New Yorker Magazine, 846 F.2d. 249 (4th Cir. 1988).

       In Rushford, the Court of Appeals recognized that there were two foundations for that

demanding standard. First, the Court recognized that “under common law, there is a

presumption of access accorded to judicial records.” Id. at 253 (citing Nixon v. Warner

Communications, Inc., 435 U. S. 589, 597 (1978)). That general guarantee of public access to

judicial files is alone sufficient to overcome a party’s desire to seal a pleading in most

circumstances.

       The Rushford court then added that the general presumption of public availability must

be afforded even greater weight under the First Amendment where the documents at issue relate

to a matter of public interest. The Fourth Circuit – citing both the Supreme Court’s decision in

Press-Enterprise Co. v. Superior Court, 464 U.S. 501, 510 (1984) and its own prior decision in

In re Washington Post Co., 807 F.2d 383, 390 (4th Cir. 1986) – explained that, “under the First

Amendment the denial of access must be necessitated by a compelling government interest and

narrowly tailored to preserve that interest.” 846 F.2d at 253. The Fourth Circuit then squarely

held that “the more rigorous First Amendment standard should apply to documents filed in

connection with a summary judgment motion in a civil case.” Id.

       In Doe v. Public Citizen, 749 F.3d 246, 267 (4th Cir. 2014), the Fourth Circuit,

considered a request by the media for access to reports about a defective product – which had

been sealed during the course of civil litigation before a different judge of this Court. The court

reviewed its decision in Rushford, and the cases that followed, in holding that the district judge
                                                  3
        Case 8:18-cv-03821-TDC Document 366 Filed 12/02/20 Page 4 of 12



had erred in sealing summary judgment motions “and accompanying materials.” Id. at 268. The

Court of Appeals restated its holding in Rushford that “the First Amendment right of access

attaches to materials filed in connection with a summary judgment motion.” Id. at 267. The

Fourth Circuit further explained that its decisions “recognize[] the right of access to documents

as a necessary corollary of the capacity to attend the relevant proceedings.” Id. (quoting

Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 93 (2d Cir. 2004)).

       Turning to the documents at issue in Doe, the Fourth Circuit explained that

       the sealed documents in this case implicate public concerns that are at the core of
       the interest protected by the right of access: “the citizens desire to keep a
       watchful eye on the workings of public agencies…[and] the operation of the
       government. The interest of the public and press in access to civil proceedings
       is at its apex when the government is a party to the litigation. Indeed, the
       public has a strong interest in monitoring not only functions of the courts but
       also the positions that its elected officials and government agencies take in
       litigation.

749 F.2d at 271 (emphasis added) (internal citations omitted).

       There can be no doubt that the redacted portions of Plaintiffs Status Report and Proposal

Regarding Schedule and Plan for Any Additional Discovery and the Exhibits attached thereto

fall in that category. As these materials establish, each of the documents which Defendants are

now trying to hide from public review are either direct evidence of acts of racial discrimination,

harassment, or retaliation by members of the PGPD, discrimination in how the PGPD

investigates or disciplines its officers, discrimination in its promotional process, or comments by

senior leadership condoning such misconduct. These are all public officers.

       In the years since Rushford was decided, the Fourth Circuit has consistently re-affirmed

its holding and indeed expanded its reach. And, in at least one case, the Court of Appeals made




                                                 4
        Case 8:18-cv-03821-TDC Document 366 Filed 12/02/20 Page 5 of 12



clear that documents concerning the operations of the police are prime examples of the type of

document in which the public is rightly interested:

       Society has an understandable interest not only in the administration of criminal
       trials, but also in law enforcement systems and how well they work. The public
       has legitimate concerns about methods and techniques of police investigation: for
       example, whether they are outmoded or effective, and whether they are
       unnecessarily brutal or instead cognizant of suspects’ rights.

Matter of Application & Affidavit for a Search Warrant, 923 F.2d 324, 331 (4th Cir. 1991).

       The judges of this Court have likewise consistently applied the strong presumption

against sealing any materials filed in a judicial proceeding. In the last year, four different

judges of this Court in five different cases have denied motions to maintain a seal on a

variety of materials filed in pre-trial proceedings. Lamb v. Madly, 2020 WL 2512413 (D.

Md. May 15, 2020) (Xinis, J.) (denying seal to Amended Complaint and attached exhibits

containing personal information); Flournoy v. Rushmore Loan Management Services, LLC, 2020

WL 1285504 (D. Md. March 17, 2020) (Xinis, J.) (denying motion to seal operational manual

attached to pleadings related to class certification and motion to dismiss); Benchmark

Electronics, Inc. v. Meyers, 2019 WL 6528587 (D. Md. Dec. 3, 2019) (Hazel, J.) (denying

motion to seal arbitration materials deemed confidential under commercial agreement which

were attached to motions to confirm arbitral award and to strike); Ganzzermiller v. University of

Maryland Upper Chesapeake Medial Centr, 2019 WL 4751457 (D. Md. Sept. 30, 2019) (Blake,

J.) (denying motion to seal motion for summary judgment and attached exhibits containing

“private and personal information” and ordering redaction of “only demonstrably confidential

personal medical information entitled to protection”); Sanchez Carrera v. EMD Sales, Inc., 402

F. Supp. 3d 128, 152 (D. Md. August 21, 2019) (Bredar, C.J.) (denying motion to seal

“confidential” sales agreement attached to cross-motions for summary judgment).
                                                 5
        Case 8:18-cv-03821-TDC Document 366 Filed 12/02/20 Page 6 of 12



       Plaintiffs have discussed this case law in various prior filings concerning other sealed

materials (e.g., (ECF 197, 280, 321, 355)) and to date, Defendants have not substantively

addressed or responded to this authority.

II.    The Materials Are of Interest to the Press and Public.

       The press and public at large are paying close attention to these proceedings and are

concerned that, thus far, discrimination and other misconduct by senior PGPD officials has been

kept from public review. This is evident by, among other things, the request by various media

and civil rights organizations and the Office of Public Defender (ECF 282, 283, 332, 335) to

intervene in this matter to unseal expert reports which led to the resignation of Defendant

Stawinski, as well as the efforts of the County State’s Attorney Office to access the same reports

(ECF 305, 322) .

       It is thus clear that both the press and senior county law enforcement officials appreciate

the importance of these reports. Indeed, in the wake of the release of Sheriff Graham’s

preliminary report and the forced resignation of Chief Stawinski, County Executive Alsobrooks

and Interim Chief Velez issued statements that are consistent with the unsealing of the records in

question and entirely inconsistent with the sealing now being pressed by the County’s attorneys.

At a press conference the day after the release of the Report, Ms. Alsobrooks and Interim Chief

Velez both said that they were committed to “transparency” in that review of all conduct at

PGPD. That Ms. Alsobrooks announced a new commission on police reform the day after its

release was not lost on the press or public. See WTOP, Task Force on Police Reform Announced

in Prince George’s County (July 3, 2020).

       Defendants have previously made the remarkable assertion that release of the Graham

Report and the related documents “would be imprudent … right now given the current political
                                                 6
        Case 8:18-cv-03821-TDC Document 366 Filed 12/02/20 Page 7 of 12



and social climate.” ECF 196 at 3. Although one may understand why the senior leadership of

PGPD does not want the press and public to have access to PGPD email and other files

describing the racist acts of certain leaders and officers, that is hardly a “compelling”

government interest. To the contrary, PGPD’s concerns about public review only underscore the

importance of the right of public and press access to that information.

III.   Under Rule 105.11 and Controlling Caselaw, the Documents Should be Unsealed

       Under Local Rule 105.11 and the decisions of other judges of this Court, there is no

justification for continued sealing of these materials—certainly not by concerns that can easily

be met by a series of quick redactions. The decision of Judge Hollander in Johnson v. Baltimore

City Police Department, 2013 WL 497868 (D. Md. 2013), is particularly instructive.

       Like this case, Johnson involved a claim of employment discrimination (disability) filed

against a Maryland police department. Id. at *1. As in this case, in Johnson the defendant police

department had been required to produce information “from plaintiff’s personnel file and the

personnel files of six other officers who plaintiff identifies as similarly situated comparators.”

Id. As in this case, the defendant police department in Johnson had then moved (through

summary judgment) to pre-empt further consideration of the facts disclosed in those files. Id.

And, just as in this case, in Johnson the defendant police department tried to justify a seal on the

grounds that the documents contained sensitive “personnel” information. Id.

       Judge Hollander rejected that request, without even requiring the plaintiff to submit an

opposing brief. In so deciding, she referenced the clear requirements of Local Rule 105.11 and

quoted the Fourth Circuit caselaw establishing the related propositions that “in ruling on a

motion to seal, ‘the [D]istrict Court must…weigh the appropriate competing interests’ in public

access on the one hand and confidentiality on the other” and must further “consider less drastic
                                                  7
          Case 8:18-cv-03821-TDC Document 366 Filed 12/02/20 Page 8 of 12



alternatives to sealing.” Id. (quoting Va. Dep’t of State Police v. Washington Post, 386 F.3d

567, 574 (4th Cir 2004)).

         Judge Hollander then turned to the Baltimore Police Department’s argument that

unsealing the personnel records would violate Maryland law on the right of the general public to

view the records of public agencies: “The core of the BPD’s request for sealing is its assertion

that matters drawn from the personnel files of plaintiff and her comparator officers are

confidential under Maryland law. To support this assertion, defendant cites provisions of the

Maryland Public Information Act.” Id. at *2. Without even deciding whether the documents

might be entitled to some protection under state law, Judge Hollander rejected the police

department’s sealing request because their demand that the exhibits be sealed “has failed to

convince me that less drastic ‘alternatives to sealing would not provide sufficient protection.’”

Id. at *3 (quoting Local Rule 105.11 and citing Va. Dep’t of State Police, supra, 386 F.3d at

576).1

         Judge Hollander focused on the obvious alternative of redacting identifying information,

such as names, from the personnel files, referencing the Maryland Court of Appeals:

         I am convinced that redaction of the comparator officers’ personnel records would
         provide sufficient protection of confidentiality interests. This is especially so
         because the Maryland Court of Appeals’s recent decision in Maryland
         Department of State Police v. Maryland State Conference of NAACP
         Branches…indicates that once a record has been appropriately redacted to remove
         information that could connect a record to a particular “individual” employee, the

1
  Defendants have previously cited Montgomery County Maryland v. Shropshire for the proposition that “records of
an internal investigation pertaining to the alleged violation of administrative rules” are “personnel records” under the
MPIA. 420 Md. 362, 378 (Md. 2011). However, that case did not address whether, as here, less drastic measures
than sealing were available. See, id. In any event, Defendants’ bare assertion that personnel records are covered by
the state MPIA cannot overcome the strong presumption in favor of public access to court records under federal law.
See Johnson, 2013 WL 497868, at *2. Indeed, this Court has repeatedly made clear that the MPIA cannot be used as
a way to obstruct the Federal Rules of Civil Procedure. See, e.g., McDonnell v. Hewitt-Angleberger, 2012 WL
6088830, at *2 (D. Md. 2012) (citing numerous prior decisions on point and summarily rejecting defendants’ motion
for protective order seeking nondisclosure or confidentiality of police internal affairs records based upon MPIA or
LEOBR arguments).
                                                           8
        Case 8:18-cv-03821-TDC Document 366 Filed 12/02/20 Page 9 of 12



       redacted record is no longer a “personnel record of an individual” within the
       meaning of [the Maryland Public Information Act]. Id.

       This analysis equally applies to the documents at issue here. Maryland Department of

State Police, 59 A.3d 1037 (Md. 2013), concerned a request by the NAACP for documents

involving complaints of racial profiling, including all complaints investigated by the State Police

Internal Affairs unit and all documents reflecting the conclusion of those investigations. After

the State Police refused to provide the documents – citing the “personnel records” exemption of

the MPIA – and the NAACP sued to obtain access, the Maryland Court of Appeals held that the

redaction of the identity of officers’ names was entirely sufficient to permit general public

disclosure, even with the various exemptions from such access set in the MPIA. Id. at 1046-47.

As Judge Hollander recognized, that decision by the Maryland Court of Appeals applies perforce

where, as here, a police force seeks to seal its investigative files which are attached to pleadings

filed in a federal discrimination case – where, again, the obvious solution is simple redaction.

       Judge Hollander even set forth the precise procedure for handling such documents

without any overall seal: “On the basis of the BPD’s arguments in the Motion to Seal, I see no

reason that the records of the comparator officers could not be redacted and referred to by

pseudonym (for instance, “Officer A,” “Officer B,” etc.) in the exhibits and the briefing….”

2013 WL 497868 (D. Md. 2013) at *5. See also Solomon v. Kess-Lewis, 2013 WL 4760982, at

*1 (D. Md. 2013) (motion to seal denied where party failed to show “why redactions, as opposed

to sealing records in their entirety, would not provide sufficient protection.”). Such a process

would only take a few hours, and that approach can easily be followed here.




                                                  9
       Case 8:18-cv-03821-TDC Document 366 Filed 12/02/20 Page 10 of 12



                                       CONCLUSION

       The unredacted versions of Plaintiffs’ Status Report and Proposal Regarding Schedule and

Plan for Any Additional Discovery and the Exhibits attached thereto, with the exception of non-

party individuals’ names, should be unsealed.



 Dated: December 2, 2020                         Respectfully submitted,



                                                 __/s/ John A. Freedman________________
 Dennis A. Corkery (D. Md. Bar No. 19076)        John A. Freedman (D. Md. Bar No.
 Joanna Wasik (D. Md. Bar No. 21063)             20276)
 WASHINGTON LAWYERS’                             Peter T. Grossi, Jr. (admitted pro hac vice)
   COMMITTEE FOR CIVIL RIGHTS AND                Adam M. Pergament (admitted pro hac vice)
   URBAN AFFAIRS                                 Mei-Wah Lee (admitted pro hac vice)
 700 14th St., Suite 400                         Preston Smith (D. Md. Bar No. 21232)
 Washington, DC 20036                            ARNOLD & PORTER KAYE SCHOLER LLP
 (202) 319-1000                                  601 Massachusetts Ave., NW Washington, DC
 dennis_corkery@washlaw.org                      20001-3743
 joanna_wasik@washlaw.org                        John.Freedman@arnoldporter.com
                                                 Peter.Grossi@arnoldporter.com
 Deborah A. Jeon (D. Md. Bar No. 06905)          Adam.Pergament@arnoldporter.com
 ACLU OF MARYLAND                                Mei-Wah.Lee@arnoldporter.com
 3600 Clipper Mill Road, Suite 350               Preston.Smith@arnoldporter.com
 Baltimore, MD 21211
 (410) 889-8555
 jeon@aclu-md.org
                                                 Counsel for Plaintiffs




                                                10
       Case 8:18-cv-03821-TDC Document 366 Filed 12/02/20 Page 11 of 12



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2020, a copy of the foregoing was served via the

Court’s CM/ECF system on all counsel of record.




                                            /s/ John A. Freedman
                                            John A. Freedman
       Case 8:18-cv-03821-TDC Document 366 Filed 12/02/20 Page 12 of 12



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


HISPANIC NATIONAL LAW
ENFORCEMENT ASSOCIATION NCR, et
al.,
                                                   Civil Action No. 8:18-cv-03821
                       Plaintiffs,
                                                   Hon. Theodore D. Chuang
        v.

PRINCE GEORGE’S COUNTY, et al.,

                       Defendants.


                                     [PROPOSED] ORDER

       Upon consideration of Plaintiffs’ Interim Sealing Motion, it is hereby

       ORDERED that Plaintiffs’ Interim Sealing Motion is GRANTED; and

       ORDERED that unredacted versions of Plaintiffs’ Status Report and Proposal Regarding

Schedule and Plan for Any Additional Discovery and Exhibits attached thereto be filed under seal

pending judicial resolution of Defendants’ substantiation of their confidentiality designations.

       SO ORDERED on this ___ day of ________________, 2020.



                                                             ________________________
                                                             THEODORE D. CHUANG
                                                             United States District Judge
